DETAILED ACTION
Applicant’s Amendment filed on April 6, 2021 has been reviewed. 
Claims 1-13 and 16-18 are amended in the amendment.
Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 1, 2021, February 1, 2021 and March 22, 2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stillwell, JR. et al. (US 2018/0375804 A1), hereinafter referred to as Stillwell.

With respect to claim 19, Stillwell teaches A chat bot computing system (the chat system, para. 0057), comprising: 
a processor (processor, para. 0230); 
a bot controller (chat system widget 203 is a Facebook Messenger bot that operate in the Facebook Messenger, para. 0063; also see para. 0046), implemented by the processor, that receives a first chat message (the chat system widget 208 send requests to the chat interface 210 based upon the user's interaction with the chat driven interface 214, para. 0057, also see para. 0088); and 
a natural language processor (NLP) (orchestrator [including natural language processor for process] received a request via the chat interface for process to generate the response, para. 0072-0073) that receives, at an NLP input (the chat system widget 205 sends a request to the chat interface based on a user's interaction with the chat portion of the chat driven interface 210 including the natural language (NL) data submitted by the user through the chat portion of the chat interface, para. 0068), a chat message input indicative of the first chat message, identifies a concept in the first chat message (each of the historical sessions 272 [context information] or current session 274 [textual input] include a collection of frames associated with the user where the frames are associated with requests received from that user during the corresponding session, para. 0069; the intent as determined for the current request (as stored in working frame 320) used to determine whether, and how, to populate the working frame 320 with any data from any previous frames of the current session, para. 0110; also see para. 0019-0020), generates an NLP output indicative of the identified concept and returns the NLP output to the bot controller for generation of a responsive output in response to the first chat message (extraction services 242 include a set of services implemented on the chat system 200 to take as input a statement (e.g., a natural language statement), extract one or more entities (entity , the natural language processor feeding back the NLP output, as context information, to the NLP input, along with a subsequently received chat message input indicative of a subsequently received chat message that is received subsequent to the first chat message, the natural language processor generating a subsequent output indicative of a concept identified based on the indication of the subsequently received chat message and the context information (any entities or intents (or other data such as a natural language response to return) extracted or determined by an entity extraction service 332, 334 can be received back through the interface 309 at NLP extractor 308 and stored in the working frame 320 along with an identifier of the extraction service 332, 334 that returned that data, para. 0098; a supervised or unsupervised machine learning model utilized to determine what data to include (or replace) in the working frame 320 from previous frames in the current session of the user, para. 0114; a ModifyDestinationReplace the entities from the immediately previous frame of the session used to populate the working frame except for the entity type of destination; for that entity type (destination), the value as returned by the extraction services kept and utilized in the working frame 320, para. 011).

The chat bot computing system of claim 19 wherein the natural language processor is configured to generate the NLP output by outputting a unique identifier corresponding to the identified concept, the unique identifier uniquely identifying the concept relative to other concepts that are identifiable by the natural language processor (an identification of the directionality of the relationship or a weight or degree of affinity for the relationship between the two nodes, the labels of the relationships of a concept network include "isRelatedto" (e.g., for relationships between concept nodes), "hasConcept", "hasDescription", "hasEvidence", "hasAttraction", or the like, para. 0170; an extraction service extracts several concepts from the chat system; using the extracted concepts to determine relevant destinations and points of interest based on the extracted concepts, with respect to the concept "skiing", the system may also use weather and travel date information to automatically recommend destinations, para. 0204).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-18 rejected under 35 U.S.C. 103 as being unpatentable over Stillwell, JR. et al. (US 2018/0375804 A1), hereinafter referred to as Stillwell, in view of D’ Agostino et al. (US 2020/0099633 A1), hereinafter referred to as D’Agostino.

With respect to claim 1, Stillwell teaches A computing system (the chat system, para. 0056), comprising: 
a natural language processor (orchestrator [including natural language processor for process] received a request via the chat interface for process to generate the response, para. 0072-0073) configured to:
receive a first textual input (the chat system widget 205 sends a request to the chat interface based on a user's interaction with the chat portion of the chat driven interface 210 including the natural language (NL) data submitted by the user through the chat portion of the chat interface, para. 0068; when a request is received at chat interface 210 and passed to the orchestrator 24 for process to generate a response, para. 0072-0073)[[,]] indicative of a given received chat message (each of the historical sessions 272 [context information] or current session 274 [textual input] include a collection of frames associated with the user where the frames are associated with requests received from that user during the corresponding session, para. 0069; the intent as determined for the current request (as stored in working frame 320) used to determine whether, and how, to populate the working frame 320 with any data from any previous frames of the ;
generate a first natural language processor (NLP) output based on the first textual input (extraction services 242 include a set of services implemented on the chat system 200 to take as input a statement (e.g., a natural language statement), extract one or more entities (entity types) or intents from the statement and return the extracted entities or intents including a set of concepts [NLP output], para. 0074; the intent as determined for the current request (as stored in working frame 320) used to determine whether, and how, to populate the working frame 320 with any data from any previous frames of the current session, para. 0110; also see para. 0019-0020) ;
provide the first NLP output back to the natural language processor, as context information for a second first received chat message (any entities or intents (or other data such as a natural language response to return) extracted or determined by an entity extraction service 332, 334 can be received back through the interface 309 at NLP extractor 308 and stored in the working frame 320 along with an identifier of the extraction service 332, 334 that returned that data, para. 0098); and
a bot controller (chat system widget 203 is a Facebook Messenger bot that operate in the Facebook Messenger, para. 0063; also see para. 0046) configured to receive the first NLP output from the natural language processor and generate a response output based on the NLP first output (when the chat system widget at the user's computing device receives this response 376, it render the response 376 to update the chat driven interface presented to the user, para. 0129; also see para. 0020 and 0136).
Stillwell does not explicitly teach
generate a second NLP output based on the context information and a second textual input indicative of the second received chat message; and 
However, D’Agostino teaches
generate a second NLP output based on the context information and a second textual input indicative of the second received chat message (the conversation manager 310 determines an intent of the request using natural language processing (NLP), para. 0068; the user can send a message 410 to the conversation manager that recites "Pls transfer $2,500 from my Checking's to that account." [first textual input]; the natural language processing engine of the conversation manager recognizes from the message 410 that the "that account" portion of the message 410 refers to the TFSA stock account from the previous message 404, the conversation message's stored indication from the previous message 404 indicates that "that account" refers to the account in the previous message 404, the natural language processing engine determines an intent of the message 410 [first textual input] and using the stored context from the context information]; the user responds with message 414 that recites "Ultimate." [second text input]; the natural language processing engine receives the message 414 and determines that the response is a follow-up request from the chat bot;  the response is shown in message 416 reciting "Great.  I've transferred $2,500 from your Ultimate Checking Account to your CAD TFSA." [second NLP output], para. 0072; figs. 4 and 5) in order to facilitate conversations between a device and chat bot(s) as taught by D’Agostino (para. 0001); and 
Therefore, based on Stillwell in view of D’Agostino, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of D’Agostino to the system of Stillwell in order to facilitate conversations between a device and chat bot(s) as taught by D’Agostino (para. 0001).

With respect to claim 2, Stillwell teaches The computing system of claim 1 wherein 
the bot controller is configured to generate, as the response output, a responsive chat message, responsive to the first received chat message, based on the first NLP output (in addition to the intents and entities returned by such .
Further, D’Agostino teaches
the natural language processor is configured to generate the first NLP output based on previous context information identified based a previously received chat message that was received previous to the first received chat message (the conversation manager 310 determines an intent of the request using natural language processing (NLP), para. 0068; the user can send a message 410 to the conversation manager that recites "Pls transfer $2,500 from my Checking's to that account." [first textual input]; the natural language processing engine of the conversation manager recognizes from the message 410 that the "that account" portion of the message 410 refers to the TFSA stock account from the previous message 404 [previous context information], the conversation message's stored indication from the previous message 404 indicates that "that account" refers to the account in the previous message 404, the natural language processing engine determines an intent of the message 410 [first textual input] and using the stored context from the previous message [previous context information], forwarding the message to the previous bot with the same context; as shown in FIG. 4, the conversation formulates a response that recites "I can certainly do that for you.  I see you have two checking accounts, which one would you like me to transfer from? Ultimate Checking Account: $13,420.33 Minimum Checking Account: $6,552.41." [first NPL output]; the user responds with message 414 that recites "Ultimate."; the natural language processing engine receives the message 414 and determines that the response is a follow-up request from the chat second NLP output], para. 0072; figs. 4 and 5) in order to facilitate conversations between a device and chat bot(s) as taught by D’Agostino (para. 0001); and
Therefore, based on Stillwell in view of D’Agostino, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of D’Agostino to the system of Stillwell in order to facilitate conversations between a device and chat bot(s) as taught by D’Agostino (para. 0001).

With respect to claim 3, Stillwell teaches The computing system of claim 1 wherein the bot controller is configured to generate the response output as a command to perform an action based on the first NLP output (an action that includes a follow up question to include as a responsive interaction if the particular data is not present in the working frame, or an action that populates a default value for the entity type or other data in the working frame 320, para. 0124).

With respect to claim 4, Stillwell teaches The computing system of claim 1 wherein the natural language processor is configured to generate the first NLP output by identifying a concept in the first  (the intent as determined for the current request (as stored in working frame 320) used to determine whether, and how, to populate the working frame 320 with any data from any previous frames of the current session, para. 0110; also see para. 0019-0020).

With respect to claim 5, Stillwell teaches The computing system of claim 4 wherein the natural language processor is configured to generate the first NLP output by outputting a unique identifier corresponding to the concept, the unique identifier uniquely identifying the concept relative to other concepts that are identifiable by the natural language processor (an identification of the directionality of the relationship or a weight or degree of affinity for the relationship between the two nodes, the labels of the relationships of a concept network include "isRelatedto" (e.g., for relationships between concept nodes), "hasConcept", "hasDescription", "hasEvidence", "hasAttraction", or the like, para. 0170; an extraction service extracts several concepts from the chat system; using the extracted concepts to determine relevant destinations and points of interest based on the extracted concepts, with respect to the concept "skiing", the system may also use weather and travel date information to automatically recommend destinations, para. 0204).

With respect to claim 6, Stillwell teaches The computing system of claim 5 and further comprising: 
context enhancement logic configured to modify the first NLP output to obtain the context information (a supervised or unsupervised machine learning model be utilized to determine what data to include (or replace) in the working frame 320 from previous frames in the current session of the user, para. 0114).

The computing system of claim 6 wherein the context enhancement logic is configured to modify the first NLP output by adding additional context information, from a context source that provides the additional context information, in addition to the first NLP output (a ModifyDestinationAdditive, the entities from the immediately previous frame of the session used to populate the working frame 320 including the values for the entity type of destination, para. 0112).

With respect to claim 8, Stillwell teaches The computing system of claim 5 and further comprising: 
context filter logic configured to filter the first NLP output to obtain the context information (a supervised or unsupervised machine learning model utilized to determine what data to include (or replace) in the working frame 320 from previous frames in the current session of the user, para. 0114).

With respect to claim 9, Stillwell teaches The computing system of claim 8 wherein the context filter logic filters a unique identifier, from the first NLP output, that identifies a given concept, based on whether the given concept is relevant to the second received chat message (a supervised or unsupervised machine learning model utilized to determine what data to include (or replace) in the working frame 320 from previous frames in the current session of the user, para. 0114; a ModifyDestinationReplace the entities from the immediately previous frame of the session used to populate the working frame except for the entity .

With respect to claim 10, Stillwell teaches A computer implemented method, comprising: 
receiving, at a natural language processor (orchestrator [including natural language processor for process] received a request via the chat interface for process to generate the response, para. 0072-0073), a first textual input (the chat system widget 205 sends a request to the chat interface based on a user's interaction with the chat portion of the chat driven interface 210 including the natural language (NL) data submitted by the user through the chat portion of the chat interface, para. 0068)[[,]] indicative of a first (each of the historical sessions 272 [context information] or current session 274 [textual input] include a collection of frames associated with the user where the frames are associated with requests received from that user during the corresponding session, para. 0069; the intent as determined for the current request (as stored in working frame 320) used to determine whether, and how, to populate the working frame 320 with any data from any previous frames of the current session, para. 0110; also see para. 0019-0020)
generating, with the natural language processor, [[an]]a first natural language processor (NLP) output based on the first textual input (extraction services 242 include a set of services implemented on the chat ; 
providing the first NLP output back to the natural language processor, as context information for a second received chat message that is received subsequent to the first received chat message (any entities or intents (or other data such as a natural language response to return) extracted or determined by an entity extraction service 332, 334 can be received back through the interface 309 at NLP extractor 308 and stored in the working frame 320 along with an identifier of the extraction service 332, 334 that returned that data, para. 0098);
generating a second NLP output based on the context information and a second textual input indicative of the second received chat message; and 
generating a response output based on the first NLP output (when the chat system widget at the user's computing device receives this response 376, it render the response 376 to update the chat driven interface presented to the user, para. 0129; also see para. 0020 and 0136; chat system widget 203 is a Facebook Messenger bot that operate in the Facebook Messenger, para. 0063; also see para. 0046).
Stillwell does not explicitly teach
generating a second NLP output based on the context information and a second textual input indicative of the second received chat message;  

generating a second NLP output based on the context information and a second textual input indicative of the second received chat message (the conversation manager 310 determines an intent of the request using natural language processing (NLP), para. 0068; the user can send a message 410 to the conversation manager that recites "Pls transfer $2,500 from my Checking's to that account." [first textual input]; the natural language processing engine of the conversation manager recognizes from the message 410 that the "that account" portion of the message 410 refers to the TFSA stock account from the previous message 404, the conversation message's stored indication from the previous message 404 indicates that "that account" refers to the account in the previous message 404, the natural language processing engine determines an intent of the message 410 [first textual input] and using the stored context from the previous message, forwarding the message to the previous bot with the same context; as shown in FIG. 4, the conversation formulates a response that recites "I can certainly do that for you.  I see you have two checking accounts, which one would you like me to transfer from? Ultimate Checking Account: $13,420.33 Minimum Checking Account: $6,552.41." [context information]; the user responds with message 414 that recites "Ultimate." [second text input]; the natural language processing engine receives the message 414 and determines that the response is a follow-up request from the chat bot;  the response is shown in message 416 reciting "Great.  I've transferred $2,500 from your Ultimate Checking Account to your CAD TFSA." [second NLP output], para. 0072; figs. 4 and 5) in order to facilitate conversations between a device and chat bot(s) as taught by D’Agostino (para. 0001);  


With respect to claim 11, Stillwell teaches The computer implemented method of claim 10 wherein 
generating the response output comprises: 
generating a responsive chat message, responsive to the first first NLP output (in addition to the intents and entities returned by such a conversation platform, a responsive interaction (e.g., a text statement to present to a user) returned by a conversation management platform, para. 0102).
Further, D’Agostino teaches
generating the first NLP output comprises:
generating the first NLP output based on previous context information identified based a previously received chat message that was received previous to the first received chat message (the conversation manager 310 determines an intent of the request using natural language processing (NLP), para. 0068; the user can send a message 410 to the conversation manager that recites "Pls transfer $2,500 from my Checking's to that account." [first textual input]; the natural language processing engine of the previous context information], the conversation message's stored indication from the previous message 404 indicates that "that account" refers to the account in the previous message 404, the natural language processing engine determines an intent of the message 410 [first textual input] and using the stored context from the previous message [previous context information], forwarding the message to the previous bot with the same context; as shown in FIG. 4, the conversation formulates a response that recites "I can certainly do that for you.  I see you have two checking accounts, which one would you like me to transfer from? Ultimate Checking Account: $13,420.33 Minimum Checking Account: $6,552.41." [first NPL output]; the user responds with message 414 that recites "Ultimate."; the natural language processing engine receives the message 414 and determines that the response is a follow-up request from the chat bot;  the response is shown in message 416 reciting "Great.  I've transferred $2,500 from your Ultimate Checking Account to your CAD TFSA." [second NLP output], para. 0072; figs. 4 and 5) in order to facilitate conversations between a device and chat bot(s) as taught by D’Agostino (para. 0001); and
Therefore, based on Stillwell in view of D’Agostino, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of D’Agostino to the method of Stillwell in order to 

With respect to claim 12, Stillwell teaches The computer implemented method of claim 10 wherein generating the response output comprises: 
generating a command to perform an action based on the first NLP output (an action that includes a follow up question to include as a responsive interaction if the particular data is not present in the working frame, or an action that populates a default value for the entity type or other data in the working frame 320, para. 0124).

With respect to claim 13, Stillwell teaches The computer implemented method of claim 10 wherein generating the first NLP output comprises: 
identifying a concept in the first received chat message (the intent as determined for the current request (as stored in working frame 320) used to determine whether, and how, to populate the working frame 320 with any data from any previous frames of the current session, para. 0110; also see para. 0019-0020); and 
outputting a concept identifier indicative of the concept (an action that includes a follow up question to include as a responsive interaction if the particular data is not present in the working frame, or an action that populates a default value for the entity type or other data in the working frame 320, para. 0124).

With respect to claim 14, Stillwell teaches The computer implemented method of claim 13 wherein outputting a concept identifier comprises: 
outputting a unique identifier corresponding to the concept, the unique identifier uniquely identifying the concept relative to other concepts that are identifiable by the natural language processor (an identification of the directionality of the relationship or a weight or degree of affinity for the relationship between the two nodes, the labels of the relationships of a concept network include "isRelatedto" (e.g., for relationships between concept nodes), "hasConcept", "hasDescription", "hasEvidence", "hasAttraction", or the like, para. 0170; an extraction service extracts several concepts from the chat system; using the extracted concepts to determine relevant destinations and points of interest based on the extracted concepts, with respect to the concept "skiing", the system may also use weather and travel date information to automatically recommend destinations, para. 0204).

With respect to claim 15, Stillwell teaches The computer implemented method of claim 14 wherein providing the NLP output back to the natural language processor, as context information, comprises: 
modifying the NLP output to obtain the context information (a supervised or unsupervised machine learning model be utilized to determine what data to include (or replace) in the working frame 320 from previous frames in the current session of the user, para. 0114).

With respect to claim 16, Stillwell teaches The computer implemented method of claim 15 wherein modifying the first NLP output comprises: 
adding additional context information, from a context source that provides the additional context information, in addition to the first NLP output (a ModifyDestinationAdditive, the entities from the immediately previous frame of the session used to populate the working frame 320 including the values for the entity type of destination, para. 0112).

With respect to claim 17, Stillwell teaches The computer implemented method of claim 15 wherein modifying the first NLP output comprises: 
filtering the first NLP output to obtain the context information (a supervised or unsupervised machine learning model utilized to determine what data to include (or replace) in the working frame 320 from previous frames in the current session of the user, para. 0114).

With respect to claim 18, Stillwell teaches The computer implemented method of claim 17 wherein filtering the first NLP output comprises: 
filtering a unique identifier, from the first NLP output, that identifies a given concept, based on whether the given concept is relevant to the second received chat message(a supervised or unsupervised machine learning model utilized to determine what data to include (or replace) in the working frame 320 from previous frames in the current session of the user, para. 0114; a ModifyDestinationReplace the entities from the immediately previous frame of the session used to populate the working frame except for the entity type of destination; for .

Response to Arguments
Applicant's argument filed on April 6, 2021 have been fully considered but they are not persuasive for the following reasons:

Applicant’s main argument is that “Cody does not provide for the positioning of the dependent object package sequential to the independent object tag” (Argument 1, remark page 17); and “None of the cited references provides any teaching regarding extracting the independent object by accessing the corresponding first tag” (Argument 2, remark page 21).

Examiner respectfully disagrees with the above argument. 

In response to Applicant’s Argument 1 that “Applicant respectfully submits that Stillwell at least does not teach a natural language processor that generates a natural language processor output that is returned to a bot controller and fed back to the natural language processor input.” it is noted that Stillwell teaches extraction services 242 include a set of services implemented on the chat system 200 to take as input a statement (e.g., a natural language statement), extract one or more entities (entity types) or intents from the statement and return the extracted entities or intents including a set of concepts [NLP output], para. 0074; the intent as determined for the current , any entities or intents (or other data such as a natural language response to return) extracted or determined by an entity extraction service 332, 334 can be received back through the interface 309 at NLP extractor 308 and stored in the working frame 320 along with an identifier of the extraction service 332, 334 that returned that data, para. 0098; a supervised or unsupervised machine learning model utilized to determine what data to include (or replace) in the working frame 320 from previous frames in the current session of the user (para. 0114); a ModifyDestinationReplace the entities from the immediately previous frame of the session used to populate the working frame except for the entity type of destination; for that entity type (destination), the value as returned by the extraction services kept and utilized in the working frame 320 (para. 011).

For the above reasons, Examiner believed that rejection of the last Office action was proper and within their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation.

Examiner invited applicant to amend the language of independent claim 19 in the same scope of independent claims 1 and 10 in order to advance the prosecution.

Regarding to Double Patenting Rejection, Terminal Disclaimer filed on April 6, 2021 overcome the Double Patenting Rejection.

Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO HONG NGUYEN whose telephone number is (571)272-2666.  The examiner can normally be reached on Monday-Friday 8AM-4:30PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H. HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.H.N/Examiner, Art Unit 2447                                                                                                                                                                                                        
June 19, 2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447